PER CURIAM:
Since the issuance of the partial preliminary injunction pending appeal the United States Attorney has filed a memorandum in this court stating the Government’s position to be that the Sharon Lane project in Charlotte is entirely a “State project, and is not to be approved or rejected by the Secretary of Transportation . . ., nor dependent upon ‘Federal supervision’ . . ., nor subject to any question of compliance with Federal ‘statutory and regulatory standards’ . . ..” The United States respectfully suggests that before any court could mandate compliance with the National Environmental Policy Act it would be necessary for plaintiffs to show the eventuality of Federal participation in the Sharon Lane project.
Despite the breadth of the NEPA we think there are doubtless local projects that may be destructive of environmental assets that are not within the ambit and protection of the Act. If America’s environment is to be preserved in accordance with the national policy expressed by the Congress the gap will have to be filled with state and local legislation. Indeed, there already exists a statute of North Carolina looking toward the preservation of ecological values. N.C.G.S. 113A. Nothing contained in our decision is intended to foreclose resort to state and local remedies.
We hold that the failure and refusal of the district judge to issue a preliminary injunction was not an abuse of his discretion. The partial preliminary injunction pending appeal is vacated.
Affirmed.